     Case 2:21-cv-00961-GMN-BNW Document 23
                                         17 Filed 06/15/21
                                                  06/11/21 Page 1 of 3



 1    Adam Hosmer-Henner, NSBN 12779
      Chelsea Latino, NBSN 14227
 2    Jane Susskind, NSBN 15099
      MCDONALD CARANO LLP
 3    100 W. Liberty Street, Tenth Floor
      Reno, NV 89501
 4    Telephone: (775) 788-2000
      ahosmerhenner@mcdonaldcarano.com
 5    clatino@mcdonaldcarano.com
      jsusskind@mcdonaldcarano.com
 6
      Nancy G. Ross (pro hac application forthcoming)
 7    Richard E. Nowak (pro hac application forthcoming)
      MAYER BROWN LLP
 8    71 South Wacker Drive
      Chicago, IL 60606
 9    Telephone: (312) 701-8788
      nross@mayerbrown.com
10    rnowak@mayerbrown.com

11    Attorneys for Defendant Caesars Holdings, Inc.
      [Additional Counsel on Signature Page]
12
                                   UNITED STATES DISTRICT COURT
13
                                           DISTRICT OF NEVADA
14
       MAGGIE THOMSON, as representative of a
15     class of similarly situated persons, and on
       behalf of the CAESARS ENTERTAINMENT
16     CORPORATION              SAVINGS         & Case No: 2:21-cv-00961-GMN-BNW
       RETIREMENT PLAN,
17
                              Plaintiff,
18                                                        STIPULATION FOR EXTENSION OF
       vs.                                                TIME TO RESPOND TO COMPLAINT
19
                                                                       (FIRST REQUEST)
20     RUSSELL INVESTMENT MANAGEMENT
       LLC and CAESARS HOLDINGS, INC.,
21
                              Defendants.
22

23           Plaintiff Maggie Thomson, as representative of a class of similarly situated persons, and

24    on behalf of the Caesars Entertainment Corporation Savings & Retirement Plan, and Defendants

25    Russell Investment Management LLC and Caesars Holdings, Inc. (collectively, the “Parties”),

26    by and through their undersigned counsel, hereby stipulate and agree to an extension of the

27    deadline for Defendants to appear and respond to the Complaint (which would otherwise fall on

28    June 14, 2021) until July 30, 2021. This is the first request to extend the deadline for Defendants
     Case 2:21-cv-00961-GMN-BNW Document 23
                                         17 Filed 06/15/21
                                                  06/11/21 Page 2 of 3



 1    to respond and is made to allow the Defendants adequate time to review the Complaint and

 2    prepare a response. Defendants aver that there is good cause to grant this request, which is not

 3    made for the purposes of delay. Defendants state that they require sufficient time to evaluate the

 4    allegations in the Complaint, which asserts multiple causes of action on behalf of a putative

 5    class. Through this Stipulation, Defendants do not intend to waive any defenses, including

 6    challenges to jurisdiction.

 7    //

 8    //

 9    //

10    //

11    //

12    //

13    //

14    //

15    //

16    //

17    //

18    //

19    //

20    //

21    //

22    //

23    //

24    //

25    //

26    //

27    //

28    //


                                                      2
     Case 2:21-cv-00961-GMN-BNW Document 23
                                         17 Filed 06/15/21
                                                  06/11/21 Page 3 of 3



 1           Accordingly, the Parties request that the Court approve this stipulation and extend the

 2    time for Defendants to respond to the Complaint to July 30, 2021.

 3

 4     Dated: June 11, 2021                           Dated: June 11, 2021

 5     PAUL PADDA LAW, PLLC                           MCDONALD CARANO LLP

 6     /s/ Paul S. Padda (with consent)               /s/ Adam Hosmer-Henner
       Paul S. Padda, Esq.                            Adam Hosmer-Henner, Esq., NSBN. 12779
 7     4560 South Decatur Blvd., Suite 300            Chelsea Latino, Esq., NBSN 14227
       Las Vegas, NV 89103                            Jane Susskind, Esq., NSBN 15099
 8     Telephone: (702) 366-1888                      100 West Liberty Street, 10th Floor
                                                      Reno, NV 89501
 9     NICHOLS KASTER, PLLP                           Telephone: (775) 788-2000
       Paul J. Lukas, Esq.                            Attorneys for Defendant Caesars Holdings, Inc.
10     Kai H. Richter, Esq.
       Brock J. Specht, Esq.                          PARSONS, BEHLE & LATIMER
11     Benjamin J. Bauer, Esq.
       4700 IDS Center                                /s/ Rew R. Goodenow (with consent)
12     80 S. 8th Street                               Rew R. Goodenow, Esq. NSBN 3722
       Minneapolis, MN 55402                          50 West Liberty Street, Suite 750
13     Telephone: (612)256-3200                       Reno, NV 89501
       Attorneys for Plaintiff                        Telephone: (775) 789-6543
14
                                                      MILBANK LLP
15
                                                      Sean Murphy (pursuant to LR IA 11-2(c), will
16                                                    comply with LR IA 11-2 within 14 days)
                                                      Robert Hora (pursuant to LR IA 11-2(c), will
17                                                    comply with LR IA 11-2 within 14 days)
                                                      55 Hudson Yards
18                                                    New York, NY 10001
                                                      Telephone: (212) 530-5688
19                                                    smurphy@milbank.com
                                                      rhora@milbank.com
20                                                    Attorneys for Defendant Russell Investment
                                                      Management LLC
21

22
      DATED: 6/15/2021                                IT IS SO ORDERED.
23

24                                                    _________________________________
25                                                    UNITED STATES DISTRICT JUDGE
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                     3
